DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a device to use a raw image to generate a first-level image having a first attribute and a second-level image having a second attribute; transmit a first image obtained by encoding at least a part of the first-level image to an external device, the external device generating analysis information of the first image;  and generate a second image by encoding at least a part of the second-level image at least based on the analysis information; and transmit the second image to the external device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Viswanathan (US 2018/0293453 A1) discloses an imaging system to capture an image and transmit camera images to a remote device, wherein the images are analyzed by the remote device and to generate an encoded representation of an image (paragraph 0042-0049) and Fig. 3, but does not teach or suggest wherein a first-level image and second-level image are generated as claimed in the instant application, and wherein a first image is obtained by encoding a part of the 
Chen (US 2014/0267833 A1) discloses an imaging system generate first level and second level images (Figs. 3-4) and to perform analysis on images for further processing, but does not teach or suggest wherein image data is transmitted to an external device to perform analysis and wherein a second image is generated by encoding a part of the second-level image based on the analysis. 
Tako (JP 2011-176490) discloses an imaging system comprising a processing unit to encode an image form a camera based on image analysis from an external device, but does not teach or suggest wherein a first-level image and second-level image are generated as claimed in the instant application, and wherein a first image is obtained by encoding a part of the first-level image and wherein a second image is generated by encoding a part of the second-level image and based on analysis information of the first image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696